Atkinson, J.
1. Testimony that certain spots on the shoes of the accused were “ blood,” introduced as tending to connect the accused with the commission of the homicide alleged to have been accomplished by striking the deceased on the head with an ax, was admissible over the objection that it was a mere conclusion of the witness.
2. The declaration of a person since deceased, that he committed the killing for which the accused was on trial, was not admissible on behalf of the latter. Beach v. State, 138 Ga. 265 (2) (75 S. E. 139), and citations.
3. The evidence authorized the charge of the law of circumstantial evidence.
4. The evidence on behalf of the State tended to show that the accused murdered the deceased while in his room at night, by striking him on the head with an ax. The only defense set up by the accused was alibi. In such circumstances the instruction to the jury as to the law of self-defense and reasonable fears, if not applicable to any theory of the case, was not harmful to the accused, and was not therefore cause for a new trial.
5. The evidence was sufficient to authorize the verdict, and there was no error in overruling the motion for new trial.

Judgment affirmed.


'All the Justices concur.

George M. Napier, attorney-general, -John A. Boykin, solicitor-general, Seward M. Smith, asst, atty.-gen., and E. A. Stephens, contra.